                                             THE HONORABLE RICARDO S. MARTINEZ




                         UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS, INC.,

                      Plaintiff,              NO. C18-01354-RSM

              v.                              STIPULATED MOTION TO CONTINUE
                                              COURT DATES
 ACE PARKING MANAGEMENT, INC., a
 California corporation,

                      Defendant.


      THE PARTIES above named, through their attorneys Russell J. Reid of Reid,

McCarthy, Ballew & Leahy, L.L.P., attorneys for Plaintiff, and Catharine Morisset of Fisher

& Phillips, LLP, attorneys for Defendant, Ace Parking Management, Inc., hereby stipulate

that pursuant to the Court’s Order Regarding Initial Disclosures, Joint Status Report, and

Early Settlement dated October 2, 2018 scheduling deadlines for the FRCP Conference for

October 30, 2018, Initial Disclosures for November 13, 2018, and Joint Status Report for

November 13, 2018, pray the Court for a 30-day continuance of each of said dates, as the

parties are in settlement discussions.

      Based on the above, an extension of 30 days for each of the scheduled dates

referenced above should be granted.

STIPULATED MOTION TO CONTINUE COURT DATES
C18-01354-RSM
Page 1 of 2
      DATED this 13th day of November, 2018.

REID, McCARTHY, BALLEW & LEAHY,                 FISHER & PHILLIPS LLP
L.L.P.

/s/Russell J. Reid_________              /s/Catharine M. Morisset, per e-mail authority_
Russell J. Reid, WSBA #2560                     Catharine M. Morisset, WSBA #29682
Attorney for Plaintiff                          Attorney for Defendant

        ORDER GRANTING MOTION FOR CONTINUANCE OF COURT DATES

Based on the foregoing Stipulation of Plaintiff and Defendant,

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the parties’ Stipulated

Motion to Continue Court Dates has been granted as follows:

      Deadline for FRCP 26(f) conference……………..November 30, 2018

      Initial Disclosures Pursuant to FRCP 26(a)…… December 6, 2018

      Combined Joint Status Report and Discovery
       Plan as Required by FRCP 26(f), and Local
       Rule CR 16……………………………………… December 13, 2018


      DATED this 14 day of November 2018.



                                         A
                                         RICARDO S. MARTINEZ
                                         CHIEF UNITED STATES DISTRICT JUDGE



Presented for Entry by:

/s/Russell J. Reid_
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff

STIPULATED MOTION TO CONTINUE COURT DATES
C18-01354-RSM
Page 2 of 2
